Citation Nr: 0816184	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-29 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right foot 
disorder.  

3.  Entitlement to an initial compensable rating for migraine 
headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1999 to 
December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, granting entitlement of the 
veteran to service connection for migraine headaches and 
assigning a zero percent rating therefor, and denying his 
claims for service connection for low back and right foot 
disorders.  The veteran appeals for the assignment of an 
initial compensable rating for his migraine headaches.

In his substantive appeal, the veteran requested that he be 
afforded a hearing before the Board, sitting at the RO.  Such 
a proceeding was scheduled to occur in February 2008, and 
prior to its occurrence, the veteran was advised of the date, 
time, and place of his hearing at his most recent address of 
record, but he failed to appear without any explanation.  No 
other request for a hearing remains pending.  

The issue of the veteran's entitlement to an initial 
compensable rating for migraine headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was on active duty from November 1999 to 
December 2003; while the service medical records are negative 
for a low back or right foot disability, there is post-
service medical evidence of diagnoses of a lumbar strain and 
right foot metatarsalgia beginning within 6 months of 
service, there is no indication of relevant post-service 
trauma and the veteran has provided credible statements 
regarding in-service injuries involving his right foot and 
low back.

2.  It is at least as likely as not that the veteran's lumbar 
strain and right foot metatarsalgia are causally linked to 
in-service trauma.    


CONCLUSIONS OF LAW

1.  With the application of the doctrine of reasonable doubt, 
the veteran's lumbar strain was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  With the application of the doctrine of reasonable doubt, 
the veteran's right foot metatarsalgia was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which became law in November 2000, has 
since been codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  However, as discussed in more detail 
below, sufficient evidence is of record to grant the two 
claims on appeal.  Therefore, no further development is 
needed.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this case, the veteran offers a credible account of in-
service injuries involving his right foot and low back.  
While that account is not corroborated by entries in service 
medical records, lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses' personal knowledge.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994).  See also 38 C.F.R. § 
3.159(a)(2).  Moreover, within less than six months of the 
veteran's discharge from service in December 2003 and after 
more than 4 years of active duty, a VA medical examination 
resulted in diagnoses of a lumbosacral strain and 
metatarsalgia of the right foot.  No nexus opinion was sought 
or obtained from the VA examiner.  However, based on the 
close proximity of the showing of current chronic disability 
involving the low back and right foot to the veteran's period 
of military service, the absence of any indication of 
relevant post-service trauma and the veteran's credible 
account of the claimed in-service injuries, the Board finds 
that it is at least as likely as not that the veteran's 
lumbosacral strain and metatarsalgia of the right foot are 
causally linked to in-service trauma.  Under these 
circumstances and with application of the doctrine of 
reasonable doubt, service connection for a lumbosacral strain 
and right foot metatarsalgia is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for a lumbosacral strain is granted.  

Service connection for right foot metatarsalgia is granted.  


REMAND

The veteran alleges that an initial compensable rating is 
warranted for his service-connected migraine headaches.  He 
states that his headaches occur three to four times monthly 
and require use of prescription medication, Midrin, in an 
attempt to relieve their severity.  He further argues that, 
in approximately 90 percent of the time when his headaches 
occur, bedrest is required with placement of a wet towel over 
his eyes.  

The record reflects that the veteran underwent an initial VA 
medical examination in June 2004 to evaluate his migraine 
headaches and much of the history then set forth by the VA 
examiner as to the nature and severity of the veteran's 
headaches has since been repudiated by the veteran.  No 
further VA examination has been conducted, although it 
appears that the RO attempted to evaluate the veteran's 
headaches on two subsequent occasions, once in 2005, and 
again in 2007.  However, the record denotes confusion 
regarding the veteran's current address at the time of one or 
more of the scheduled evaluations, there being evidence that 
more than one change of address occurred during the relevant 
time period.  There are also indications within VA treatment 
records compiled in 2005 that the veteran was to be sent to 
Kuwait by his civilian employer for an extended period.  As 
it remains unclear whether the veteran was made aware of the 
scheduled VA medical evaluations in 2005 and 2007 or was able 
to attend same based on his overseas employment, and he 
continues to request a VA medical examination, one further 
attempt to afford him a VA medical evaluation is judged to be 
in order.  Remand is required to effectuate this examination 
request.  38 C.F.R. § 3.327 (2007).

On the basis of the foregoing, further development is 
required and this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information 
and evidence are still needed to 
substantiate his claim for entitlement to 
an initial or staged compensable rating 
for migraine headaches.  The veteran must 
be notified by written correspondence of 
any information and evidence not of 
record (1) that is necessary to 
substantiate his claim; (2) that VA will 
seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the 
veteran to provide any evidence in his 
possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  

Such notice should also provide an 
explanation as to the information or 
evidence needed to establish ratings and 
effective dates, as outlined in the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The RO or AMC must obtain any relevant VA 
or other Federal records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist the veteran in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.

3.  Thereafter, the veteran should be a 
VA neurological examination for the 
purpose of determining the current 
severity of his service-connected 
migraine headaches.  The claims folder 
should be made available to the examiner 
for use in the study of this case and the 
prepared report of such evaluation should 
indicate whether the claims folder was 
made available and reviewed.  Such 
examination should include a review of 
the evidence in the claims folder, a 
comprehensive clinical evaluation, and 
any tests that are indicated.  The 
examiner should specifically note whether 
the veteran has prostrating attacks of 
migraine headaches and if so, the 
frequency, severity and duration of such 
headaches.  

4.  Lastly, the AMC must readjudicate the 
issue of the veteran's entitlement to an 
initial or staged compensable rating for 
his migraine headaches, based on all 
governing legal authority, including the 
holding in Fenderson v. West, 12 Vet. 
App. 119 (1999) (separate ratings can be 
assigned for separate periods of time 
based on facts found, a practice known as 
"staged ratings.").  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim and a summary 
of the evidence received subsequent to 
the issuance of the last supplemental 
statement of the case in April 2007.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


